Military pay; limitation of actions. — This case comes before the court on plaintiff’s petition, defendant’s motion for summary judgment which invokes the statute of limitations 28 U.S.C. § 2501, and plaintiff’s opposition thereto. Plaintiff was imprisoned and dishonorably discharged from the Army pursuant to sentence of a court-martial on or under date of *782May 5, 1945. On October 19, 1966 the Army Board for Correction of Military Records recommended that the Army records be changed to show that plaintiff was separated on a Certificate of General Discharge, without change of date, and this has been done. Plaintiff seeks back pay to the date of his release from confinement, July 19, 1946. The court, in its order dated December 13, 1971 granting defendant’s motion for summary judgment and dismissing the petition, states that it lacks jurisdiction of the claim by reason of 28 U.S.C. §2501 for the reasons stated and on authority of O'Callahan v. United States, decided December 10, 1971, ante at 556.